Citation Nr: 9906539	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-05 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension on the basis of being 
housebound or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1952 and from May 1954 to May 1961.
  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim for special monthly 
pension.  

The Board notes that the rating decision in December 1997, in 
addition to denying entitlement to special monthly pension 
(SMP) on account of being housebound or at the housebound 
rate, denied entitlement to SMP on account of a need for 
regular aid and attendance.  However, it is apparent from a 
review of the veteran's claim for SMP that he was only 
seeking housebound benefits and, in any event, the Board 
notes that the veteran's notice of disagreement, received in 
January 1998, was with the denial of his claim for housebound 
benefits; and his substantive appeal, received in February 
1998, stated that he was requesting housebound benefits.  The 
Board, therefore, finds that the only issue in appellate 
status is entitlement to special monthly pension on the basis 
of being housebound or at the housebound rate. 


FINDINGS OF FACT

1.  The veteran is not substantially confined to his dwelling 
and immediate premises by his disabilities, including heart 
disease, a cervical spine disability, hypertension, and a 
right index finger flexion contracture.  

2.  The veteran has a heart disorder, which has been 
evaluated as 100 percent disabling, but he does not have 
additional disabilities independently ratable at 60 percent 
or more.  



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension on 
the basis of being housebound or at the housebound rate have 
not been met.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 
38 C.F.R. § 3.351 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An RO decision in July 1996 granted the veteran's claim for a 
permanent and total disability rating for pension purposes.  
This appeal arises from the RO's subsequent denial of SMP.  
Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).  

Where an otherwise eligible veteran is permanently 
housebound, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(a)(e) (West 1991).  A veteran is 
"permanently housebound" by reason of disabilities when he is 
substantially confined to his dwelling and immediate premises 
and it is reasonably certain that the disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.351(d)(2) (1998).  

Special monthly pension is also payable if, in addition to 
having a single permanent disability rated 100 percent 
disabling, the veteran has an additional disability or 
disabilities rated as 60 percent or more and involving 
different anatomical segments or bodily systems.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d)(1).  

In the veteran's case, the record reveals that he retains the 
capability of leaving his residence.  At a VA examination in 
November 1997, the veteran indicated that he drove a motor 
vehicle occasionally, and, in his substantive appeal, 
received in February 1998, the veteran stated that he was 
still driving, on a limited basis.  There is no medical 
evidence that shows that he is substantially confined to his 
dwelling and immediate premises by his disabilities, 
including heart disease, a cervical spine disability, 
hypertension, and a right index finger flexion contracture.  
The Board therefore concludes that the veteran is not 
confined to his residence and is not in fact housebound.  
Entitlement to special monthly pension on account of 
housebound status is thus not established.  38 C.F.R. § 1521; 
38 C.F.R. § 3.351.  

The veteran does have a disability (a cardiac disorder) rated 
as 100 percent disabling, but he does not have other 
disabilities independently ratable at 60 percent or more.  
His other disabilities are:  Degenerative disc disease of the 
cervical spine, evaluated as 10 percent disabling; flexion 
contracture of the right index finger, evaluated as 
10 percent disabling; and bilateral cataracts, evaluated as 
noncompensably disabling.  The Board also notes that a recent 
VA medical examination in November 1997 indicated that the 
veteran has hypertension that is not under satisfactory 
control, but the only readings reported at that time, 148/90, 
154/102, and 140/104, do not support a rating in excess of 10 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Because his non-cardiac disabilities have not been rated as 
60 percent disabling, entitlement to SMP on the basis of his 
disability ratings is not established.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d)(1).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  










ORDER

Special monthly pension on account of being housebound or at 
the housebound rate is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

- 5 -


